Citation Nr: 0716454	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  06-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II. The appellant seeks benefits as the decedent's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines in June 2005.  

In May 2007 the case was advance on the docket.  See 
38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2006).  




Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case. The only issue before the Board is whether the 
appellant's deceased spouse had qualifying service to 
establish veteran status; if not, she is not a proper 
claimant for VA benefits.  The record includes service 
department certification of nonservice. Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding (and dispositive unless there is 
evidence suggesting that a request for recertification of 
service is necessary), the Board's review is limited to 
interpreting the pertinent law and regulations.  The United 
States Court of Appeals for Veterans Claims has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law and Regulations

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  Generally, a "veteran" is a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).



Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§  3.40, 3.41. The 
appropriate military authority must certify such service as 
qualifying.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department. VA may accept 
such evidence if it is issued by the service department and 
includes the needed information as to length, time and 
character of service and VA finds that it is genuine and 
includes accurate information. If the evidence the claimant 
submits does not meet these requirements, VA shall request 
verification of service from the service department. 38 
C.F.R. § 3.203.

Analysis

The appellant filed an application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse based on her alleged status as the 
surviving spouse of a "veteran." 

In May 2002 the appellant alleged that the veteran had 
qualifying recognized guerilla service.  She submitted a 
document indicating that her deceased husband was entitled to 
shares of the Philippine Veterans Bank.  

The RO requested verification of service from the National 
Personnel Records Center.  In August 2003, the National 
Personnel Records Center report that the appellant's deceased 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant then submitted an Affidavit for Philippine Army 
Personnel which purportedly showed that her deceased husband 
had guerrilla service from September 1942 to April 1945.  

In light of the above, Affidavit for Philippine Army 
Personnel submitted by the appellant fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as this is not an official document of the 
appropriate U.S. service department as it was without the 
official seal.  The document therefore is not acceptable as 
verification of the appellant's deceased spouse's service for 
the purpose of receiving VA benefits. Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992). 

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board must therefore find that the appellant's late 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.340, that would confer upon the 
appellant basic eligibility for VA benefits. 

For these reasons, the appellant is not eligible for death 
benefits due to lack of entitlement under the law.  



ORDER

The appellant does not have basic eligibility for VA death 
benefits, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


